     Case: 1:18-cv-01134-WHB Doc #: 18 Filed: 04/09/19 1 of 2. PageID #: 127




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JIM T. GLOVER,                             )      CASE NO. 1:18 CV 1134
                                           )
                        Plaintiff,         )
                                           )
                 v.                        )      MAGISTRATE JUDGE
                                           )      WILLIAM H. BAUGHMAN, JR.
CORPORAL BOARDMAN et al.,                  )
                                           )      CASE MANAGEMENT PLAN AND
                      Defendants.          )      ORDER


       The Court hereby sets the following case management plan and order:

       1.   This case is assigned to the standard case management track.

       2.   This case is not suitable for reference to an Alternative Dispute Resolution

(ADR) program.

       3.   The parties do consent to the jurisdiction of a United States Magistrate Judge

pursuant to 28 U.S.C. § 636(c).

       4.   Non-Expert Discovery must be completed on or before July 1, 2019.

       5.   Counsel must comply with Local Civil Rule 16.1(b)(6), which requires that all

discovery be completed, and not merely propounded or noticed, by the discovery cut-off

date. As that rule states “discovery requests that seek responses or schedule depositions after

the discovery cut-off are not enforceable except by order of the Court for good cause shown.”

Any motion for completion of discovery after the discovery cut-off date, filed after that date,

will be granted only upon a showing of excusable neglect. Fed. R. Civ. P. 6(b)(2).
     Case: 1:18-cv-01134-WHB Doc #: 18 Filed: 04/09/19 2 of 2. PageID #: 128




       6.   The Court expects that counsel will meet and confer, in person or by telephone,

to resolve any discovery disputes as required by Local Civil Rule 37.1. If a dispute arises that

counsel cannot resolve by meeting and conferring, then counsel must contact the Court by

telephone to seek further guidance and instructions consistent with Local Civil Rule 37.1(a).

The Court admonishes counsel that it will strictly enforce Local Civil Rule 37.1(b), which

provides “no discovery dispute shall be brought to the attention of the Court, and no motion

to compel may be filed, more than ten (10) days after the discovery cut-off date.”

       7.   The pleadings must be amended and new parties must be joined on or before

May 1, 2019 .

       8.   Motions for summary judgment must be filed on or before September 13,

2019. Motions for summary judgment prior to the completion of discovery relevant to the

issues raised are discouraged.

       9.   Any brief in opposition to a motion for summary judgment must be filed on or

before October 15, 2019 Any reply brief must be filed on or before October 29, 2019.

       10. A telephonic status conference is set for June 17, 2019 at 1:30 p.m. The Court

will issue a separate order setting out the requirements and procedures for that conference.

       IT IS SO ORDERED.


Dated: April 9, 2019                                s/ William H. Baughman, Jr.
                                                    United States Magistrate Judge




                                              -2-
